DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-12 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted February 21, 2019 and December 2, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamirisa et al. (US 9,911,984 B2).


With regard to Claim 2, Tamirisa et al. disclose wherein the glycol ether is at least one selected from the group consisting of triethylene glycol dimethyl ether and/or tetraethylene glycol dimethyl ether (column 2, line 62 through column 3, lines 1-3).
With regard to Claim 4, Tamirisa et al. disclose wherein an amount of the glycol ether is 15%-80% (column 4, lines 21-30), which meets the claimed limitation of about 10 parts to about 80 parts by weight with respect to 100 parts by weight of the cross-linkable polymer. 
With regard to Claim 5, Tamirisa et al. further disclose ion-conductive inorganic particles (column 3, lines 18-21). 
With regard to Claim 6, Tamirisa et al. disclose wherein the ion-conductive inorganic particles comprise at least one selected from the group consisting of silica, alumina, titanium montmorillonite, hectorite and zeolites (column 3, lines 18-21).
With regard to Claim 7, Tamirisa et al. disclose wherein the lithium salt is at least one selected from LiClO4, LiBF4, LiAsF6, and a mixture thereof (column 3, lines 54-61).

With regard to Claim 12, Tamirisa et al. disclose a lithium metal battery comprising: a lithium negative electrode comprising a lithium metal or a lithium metal alloy; a positive electrode; and the electrolyte noted above between the lithium negative electrode and the positive electrode (column 3, lines 31-61; See Claim 11).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2), as applied to Claims 1, 2, 4-8 and 12 above, and in further view of Vallee et al. (US 5,755,985).
With regard to Claim 3, Tamirisa et al. disclose the electrolyte in paragraph 6 above, including a polymerization product or a crosslinkable polymer, referred to as a polymeric complexing agent, of one or more of polyethylene oxide (PEO) (column 3, lines 4-12) and co-polymers of ethylene oxide with alkyl methacrylate monomers and more (See Claim 4).  Tamirisa et al. do not specifically disclose wherein the cross-linkable polymer is at least one selected from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate.
Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2).  Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate as the crosslinkable polymer in the electrolyte of Tamirisa et al., because Vallee et al. teach that these materials provide high resistance to penetration (Examples 1 and 2) and enable crosslinking efficiency and produce a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15).
With regard to Claim 10, Tamirisa et al. disclose the electrolyte in paragraph 6 above, including wherein the electrolyte comprises triethylene glycol dimethyl ether 
Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2).  Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate as the crosslinkable polymer in the electrolyte of Tamirisa et al., because Vallee et al. teach that these materials provide high resistance to penetration (Examples 1 and 2) and enable crosslinking efficiency and produce a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15).
With regard to Claim 11, Tamirisa et al. disclose the electrolyte in paragraph 6 above, including wherein the electrolyte comprises triethylene glycol dimethyl ether (column 2, line 62 through column 3, lines 1-3), a lithium salt (column 2, lines 54-61), at least one selected from alumina, titania and silica (column 3, lines 18-21), and a polymerization product or a crosslinkable polymer, referred to as a polymeric complexing agent, of one or more of polyethylene oxide (PEO) (column 3, lines 4-12) 
Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2).  Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate as the crosslinkable polymer in the electrolyte of Tamirisa et al., because Vallee et al. teach that these materials provide high resistance to penetration (Examples 1 and 2) and enable crosslinking efficiency and produce a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2), as applied to Claims 1, 2, 4-8 and 12 above.
With regard to Claim 9, Tamirisa et al. disclose the electrolyte in paragraph 6 above, but do not specifically disclose wherein the electrolyte has a porosity of about 10 % or less. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an electrolyte having a porosity of about 10 % or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725